               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:19-cv-00063-MR-WCM


HOLLY JEAN NOLAN,               )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                     ORDER
                                )
ROBERT WILKIE, SECRETARY        )
FOR DEPARTMENT OF VETERAN       )
AFFAIRS, et al.,                )
                                )
                   Defendants.  )
_______________________________ )

        THIS MATTER is before the Court on the pro se Plaintiff’s Motion to

Seal [Doc. 12].

        The Plaintiff, who is a military veteran and a former employee of the

Department of Veteran Affairs, originally filed this action on February 26,

2019.     In her Complaint, the Plaintiff alleged that the Secretary for the

Department of Veterans Affairs, the Governor of the State of New

Hampshire, the Governor of the State of Vermont, United States Senators

Bernie Sanders and Patrick Leahy, and others violated her constitutional

rights under the First, Fifth, and Fourteenth Amendments. [Doc. 1]. On

March 6, 2019, the Court dismissed her Complaint without prejudice for

failing to state a claim. [Doc. 3]. The Plaintiff appealed [Doc. 5], and on
August 22, 2019, the Fourth Circuit Court of Appeals dismissed her appeal

and remanded this case so that the Plaintiff could be afforded an opportunity

to file an Amended Complaint. [Doc. 8]. Following the issue of the mandate

[Doc. 10], this Court entered an Order giving the Plaintiff until November 12,

2019, to file an Amended Complaint correcting the deficiencies identified in

the Court’s previous Order. [Doc. 11].

         On November 6, 2019, the Plaintiff filed the present motion. [Doc. 12].

Specifically, the Plaintiff moves the Court to seal the entirety of her civil case

or otherwise limit public inspection of the case record. [Doc. 12]. For

grounds, the Plaintiff states that she believes that “immediate, substantial,

and irreparable harm will result to me if these records are not immediately

sealed or made unavailable for public inspection.” [Id. at 1]. She further

states that “the information in this case could put [her] life in grave danger….”

[Id.].

         On November 12, 2019, the Plaintiff filed her Amended Complaint

[Doc. 14], along with a number of supporting exhibits, all under seal.

         When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) if the sealing motion is
                                         2
granted, provide specific reasons and factual findings supporting its decision

to seal the documents and for rejecting the alternatives.” Ashcraft v. Conoco,

Inc., 218 F.3d 288, 302 (4th Cir. 2000).

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).           The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      The Court finds that the Plaintiff has failed to demonstrate any interest

compelling enough to overcome the presumptive right of public access to

this civil action, under either the First Amendment or the common law. The

Plaintiff’s claims of “immediate, substantial, and irreparable harm” and “grave

danger” are simply too speculative and conclusory to justify the extraordinary
                                      3
relief requested. The Court cannot permit the sealing of an entire civil case

“based on unsubstantiated or speculative claims of harm . . . .” Public

Citizen, 749 F.3d at 270. The Plaintiff’s request for a wholesale sealing of

this action is therefore denied.

      The Plaintiff’s Amended Complaint was provisionally filed under seal

pending a ruling on the Plaintiff’s motion to seal the entire case. As that

motion is denied, the Plaintiff’s Amended Complaint and its supporting

exhibits will be unsealed within seven (7) days of the entry of this Order. The

Plaintiff may withdraw her Amended Complaint before that time.

      If the Plaintiff wishes to file any future documents under seal, she must

file a motion to seal setting forth: (1) a non-confidential description of the

material sought to be sealed; (2) a statement indicating why sealing is

necessary and why there are no alternatives to filing under seal; (3) unless

permanent sealing is sought, a statement indicating how long the party seeks

to have the material maintained under seal and how the matter is to be

handled upon unsealing; and (4) supporting statutes, case law, or other

authority. See LCvR 6.1(c).

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Seal

[Doc. 12] is DENIED.


                                      4
      IT IS FURTHER ORDERED that the Plaintiff’s Amended Complaint

and accompanying exhibits [Doc. 14] shall be UNSEALED within seven (7)

days of the entry of this Order.

      IT IS SO ORDERED.
                                   Signed: November 18, 2019




                                           5
